 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   FRANK CRUZ,                                        Case No. 1:19-cv-00590-LJO-SAB

12                  Plaintiff,                          ORDER CONTINUING MANDATORY
                                                        SCHEDULING CONFERENCE TO
13           v.                                         DECEMBER 2, 2019

14   H. TY KHARAZI, et al.,                             (ECF No.)

15                  Defendants.

16

17          On May 6, 2019, Frank Cruz (“Plaintiff”) filed this action against H. Ty Kharazi, Yarra

18 Law Group, Mel Abdelaziz, County of Fresno, Margaret Mims, and J. Puente (collectively

19 Defendants”) alleging that they posted a notice to vacate on his real property. (ECF No. 1.) On

20 June 11, 2019, new case documents issued and a mandatory scheduling conference was set in

21 this matter for September 3, 2019. (ECF No. 9.)

22          On June 24, 2019, Defendants H. Ty Kharazi, Yarra Law Group and Mel Abdelaziz filed

23 a motion to dismiss that was granted on August 7, 2019; and Defendants H. Ty Kharazi, Yarra

24 Law Group and Mel Abdelaziz have been dismissed from this action. (ECF No. 17.) Plaintiff

25 filed oppositions the same day that were addressed on August 12, 2019. (ECF No. 20.) On this

26 same date, Plaintiff filed a motion for reconsideration of the order granting the motion to dismiss

27 that is pending before the district judge. (ECF No. 21.)

28          Pursuant to the June 11, 2019 order setting the mandatory scheduling conference,


                                                    1
 1 Plaintiff was ordered to “diligently pursue service of the summons and complaint and dismiss

 2 those defendants against whom plaintiff will not pursue claims. The plaintiff shall promptly file

 3 proofs of service of the summons and complaint so the Court has a record of service.” (ECF No.

 4 9 at 1.)

 5            As of the date of this order, Plaintiff has not filed proof of service on the County of

 6 Fresno, Margaret Mims and J. Puente. Accordingly, the Court shall continue the scheduling

 7 conference to allow for service of the complaint and the filing of a responsive pleading. As set

 8 forth in the June 11, 2019 order, Plaintiff is again advised that he is required to comply with the

 9 timing requirements of Rule 4 of the Federal Rules of Civil Procedure in serving the summons

10 and complaint and that failure to timely serve may result in the imposition of sanctions, including

11 dismissal of the unserved defendants. (ECF No. 9 at 1-2.)

12            Based on the foregoing, IT IS HEREBY ORDERED that:

13            1.      The mandatory scheduling conference set for September 3, 2019, is

14                    CONTINUED to December 2, 2019, at 3:30 p.m. in Courtroom 9;

15            2.      Plaintiff shall promptly file proof of service once the remaining defendants have

16                    been served; and

17            3.      Failure to serve the defendants in compliance with Rule 4 of the Federal Rules of

18                    Civil Procedure will result in the recommendation that the remaining defendants

19                    be dismissed.

20
     IT IS SO ORDERED.
21

22 Dated:          August 16, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                      2
